Case 3:18-cv-00908-SMY Document 89 Filed 07/29/20 Page 1 of 1 Page ID #512




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MITCHELL MORROW,                           )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )      Case No. 18-cv-908-SMY
                                            )
 JOHN BALDWIN,                              )
 SALVIDOR A. GODINEZ,                       )
 MICHAEL P. RANDLE,                         )
 ROBERT MUELLER,                            )
 GLADYSE C. TAYLOR,                         )
 MATTHEW POGUE, and                         )
 RICHARD MAUTINO,                           )
                                            )
                  Defendants.               )

                         JUDGMENT IN A CIVIL ACTION
       This matter came before the Court, District Judge Staci M. Yandle, and the following

decision was reached:

       IT IS ORDERED AND ADJUDGED that pursuant to the Court’s July 29, 2020

Memorandum and Order (Doc. 88), JUDGMENT is entered in favor of Defendants John Baldwin,

Salvador Godinez, Robert Mueller, Matthew Pogue, Richard Mautino, Michael Randle, and

Gladyse Taylor and against Plaintiff Mitchell Morrow. Accordingly, the Clerk of Court is

DIRECTED to close this case.

       DATED: July 29, 2020

                                  MARGARET M. ROBERTIE, CLERK OF COURT

                                                 By: s/ Tanya Kelley
                                                     Deputy Clerk

APPROVED: s/ Staci M. Yandle_________
          STACI M. YANDLE
          United States District Judge
